 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant wherethe requestedlithographicproduction employees are alllocated.Her job involves primarily the operation of a Duplimat, atype of offset press.Unlike theemployees in the plant, the officemultilith operator is notengaged inregular production work in con-nection with the accounts of the Employer's customers but rather onwork used in the Employer's own advertising or promotion activities.Furthermore,she is not under plant supervision but rather that of"central supply" located in the office building.Under these circum-stances,we find that the multilith operator does not have such aclose community of interestwith the lithographicproduction em-ployees in the plant as to require her placement in the requestedunit.Consequently,we shall exclude the office multilith operatorfrom the voting group.In view of the foregoing,we find that the requested unit may beappropriate.However, we shall make no final unit determinationat this time but shall direct that an election be conducted in thefollowing voting group of employees at the Employer'sDes Moines,Iowa, operations :All lithographic production employees,including cameramen,strippers,opaquers,platemakers,offset pressmen and their assistants,plant multilith operators,and apprentices in all categories,but ex-cluding all other employees,office clerical employees,professional em-ployees, pasteup employees,office multilith operator,guards, and su-pervisors as defined in the Act.If a majority of the employees in the above-described voting groupvote for the Petitioner,theywill be taken to have indicated theirdesire to constitute a separate bargaining unit and the Regional Di-rector conducting the election is instructed to issue a certification ofrepresentatives to the Petitioner for that unit.In the event a ma-jority in the voting group do not vote for the Petitioner,they willbe taken to have indicated their desire to remain a part of the exist-ing unit represented by the Pressmen,and the Regional Director willissue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]Sanborn Telephone Company,Inc.andCommunication Workersof America,AFL-CIO,Petitioner.Case No. 3-RC-2947. Janu-ary 7, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry J. Winters, hearing140 NLRB No. 43. SANBORN TELEPHONECOMPANY, INC.513officer.'The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.The Employer, Sanborn Telephone Company, Inc., is a whollyowned subsidiary of Independent Telephone Corporation, hereinafterreferred to as ITC, which operates in 12 States.The Employer is 1of 11 operating units in ITC's New York-New Jersey division.2 ThePetitioner seeks to represent, in a separate unit, all employees of theEmployer at Sanborn, New York, including installer repairmen, cen-tral office men (maintenance), wire chief, cable splicer and helper, testboardman, and central distribution office technicians, but excludingoffice clerical employees, salesmen, executives, guards, and supervisorsas defined in the Act. The Employer contends that the requested unitis too limited in scope because it does not include employees of all com-panies in the ITC's New York-New Jersey division. The Employerfurther contends that, if the Board should find appropriate a unitlimited to the Sanborn employees, that there should be two depart-mental units rather than a single plantwide unit.There is no historyof collective bargaining for any employees in the New York-NewJersey division.Headquarters of the New York-New Jersey division are at Dryden,New York. This division serves an area about 185 miles to the eastand 185 to the west of Dryden. No area served is contiguous to theSanborn operations, the nearest being West Valley, which is about45 to 50 miles away. Each company has a separate franchise from thePublic Service Commission.The record indicates the following with respect to the centralizationand integration of operations in the New York-New Jersey division.The Dryden office provides accounting, engineering, purchasing, andbilling services for all companies in the division.General policy con-1 At the hearing,the petition and other formal papers were amended to show the correctname of the Employer,as it appears in the caption2 Seven of the companies in the New York-New Jersey division are wholly owned by ITC,+he parent companyThe president of ITC owns 100 percent of three other companies,and about 89 percent of another company.These holdings will probably be transferredto the ITC. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning employee working conditions and benefits are established atDryden, and are uniform for all employees in the various operatingunits constituting this division.Although there are occasional trans-fers between the various operating units in the division, the recordshows that there were only two transfers in 8 years from Sanborn toother companies in the division.The record further indicates thattemporary transfers of employees between companies occur only incases of emergencies or when a special skill is needed.The Employer's operations are headed by a general manager, Ilelme,who reports to W. B. Harrison, director and vice president of ITC incharge of the New York-New Jersey division, with headquarters atDryden.Helme hires and discharges employees, and reports suchinformation to Dryden along with other personnel actions.Opera-tions at Sanborn are conducted in two departments, the commercialand military departments, each of which is headed by a service man-ager.There are nine employees, including the supervisor, in eachdepartment.The commercial department installs and maintains con-ventional telephone service for subscribers in and around Sanborn.The military department installs and services communications equip-ment on a military base. There is, however, a certain amount of over-lapping of work, and commercial department employees go into themilitary installation to perform services and to assist employees inthe military department.For this reason, all employees in the re-quested unit receive security clearance.The cable splicer, assignedto the commercial department, does the cable splicing for both depart-ments.The rates of pay for both departments are approximately thesame, and there have been transfers of employees between the twodepartments.Although the broader unit, alleged to be appropriate by the Em-ployer, might be appropriate, it is not the only appropriate unit, andthis fact does not preclude a finding that the unit here requested,which is lesser in scope, is also appropriate for the purposes of collec-tive bargaining. It is not Board policy to compel labor organizationsto represent the most comprehensive grouping. In the instant case,there is no history of collective bargaining on a broader basis, and nolabor organization seeks to represent these employees in a more compre-hensive unit. In view of the fact that the unit requested consists ofall the operating and maintenance personnel of the Employer, andalso, in the light of the autonomous day-to-day operation of the San-born company, the overall immediate supervision by the general man-ager, the infrequent contact and interchange among employees in thevarious companies comprising the New York-New Jersey division,and the geographic separation of the Employer's operations from those SANBORN TELEPHONE COMPANY, INC.515of others in the division, we find the requested unit, limited to the Em-ployer's employees, to be appropriate.The Employer contends that, in the event a unit limited to the Em-ployer's operations is found to be appropriate, there should be twodepartmental units.We find no merit to this contention. As notedabove, the employees in both departments have interests in common,and there is an overlapping of work of both departments. Nor do wefind merit in the argument that there should be two separate units be-cause only employees in the military department are required to havesecurity clearance.The record is clear that employees in the commer-cial department also have security clearance, because they go into themilitary installation to perform services.Absent a cogent reason fordoing so, the Board is reluctant to find departmental units appropri-ate.No such reason is present here.Accordingly, we find that onlya single unit of both departments is appropriate.There remains for consideration a determination as to the super-visory status of three shift supervisors in the military department.There are nine employees, including the service manager, in this de-partment.Because the military department operates on three shifts,one employee has been designated as a supervisor for each shift. Theshift supervisors rotate shifts about every 41/2 weeks, and do notalways work with the same man or men. On the evening and nightshifts there is one employee working in addition to the shift super-visor.The shift supervisors spend all of their time working and, likethe other employees in the department, except the service manager,are hourly paid and receive overtime pay. They do not hire, discharge,promote, or discipline employees or make any effective recommenda-tions with respect to such matters.The record indicates that they dotrain men and assign work to them. If any problems arise on theevening or night shifts, the shift supervisors call the military systemssupervisor or the general manager for advice.We are not convinced from this record that the shift supervisorsmeet the statutory standards of responsible direction requiring theexercise of independent judgment.Moreover, if found to be super-visors, there would be the unrealistic ratio of four supervisors to fiveemployees.We, therefore, find that the shift supervisors are not super-visors within the meaning of the Act, but merely perform the functionsof a more experienced worker in relation to one with less experience,and shall include them in the unit.'Accordingly, we find that all of the Employer's employees at San-born, New York, including installer repairmen, central office men8 Cf.Lampcraft Industries,Inc., and Leslie China, Inc.,127NLRB92, 94-95681-492-63-vol. 140--34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARD(maintenance), wire chief, cable splicer and helper, test boardman,central distribution office technicians, and shift supervisors, but ex-cluding office clerical employees, salesmen, executives, guards, andsupervisors as defined in the Act, constitute a unit appropriate for col-lective bargaining within the meaning of Section 9(b) of the Act.'[Text of Direction of Election omitted from publication.]4There is nodispute asto the composition of the unit.The parties stipulated to excludethe two servicemanagers as supervisors.Berea Publishing CompanyandCleveland Printing PressmenUnion No. 56, affiliated with International Printing Pressmenand Assistants'Union of NorthAmerica, AFL-CIO, Petitioner iBerea Publishing CompanyandCleveland Typographical UnionNo. 53, affiliated with International Typographical Union,AFL-CIO,Petitioner.Cases Nos. 8-RC-460 and 8-RC-4589.January 7, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, as amended, a consolidated hearing washeld before Bernard Levine, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer contends that the Board should not assert juris-diction.The parties stipulated that the Employer publishes a news-paper which carries advertisements amounting to $4,000, purchasedby national advertising agencies, of nationally sold products.Fur-ther, the Employer derives an annual revenue of $294,512.48 from itsoperations, $98,230.66 of which is derived from job printing. Inview of the foregoing, we find that the Employer is engaged in com-merce within the meaning of the Act, that its business is essentiallythe operation of a newspaper, and that its gross revenues warrant theassertion of jurisdiction 22.The labor organizations involved claim to represent certain em-ployees of the Employer.3.In Case No. 8-RC-4589, a question exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.1The name ofthe Petitionerin Case No.8-RC-4602 appears as amendedat the hearing.'Belleville EmployingPrinters,122 NLRB 350;Chicago North side Newspapers, 124NLRB 254 ;The McMahon TransportationCompany,124NLRB 1092.140 NLRB No. 55.